DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 1-5 are pending and under examination.

Information Disclosure Statement
The information disclosure statement (IDS) document(s) submitted on 05/28/2020, 01/18/2021, and 10/14/2021 is/are compliant with the provisions of 37 CFR 1.97.  Accordingly, the IDS document(s) has/have been fully considered by the examiner.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“a determination unit that determines whether the special washing is required” in claims 1 and 5.

Claim element “determination unit” is a limitation that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  A review of the specification states in on page 10 paragraph 1 “The functions of the processor 100 can be implemented by executing programs in various processor units or central processing units (CPUs).  The processor 100 includes a determination unit 102 and a controller 104.”, and on page 14 paragraph 3 “the determination unit 102 determines whether or not “continuous was mode” is selected as the operation mode of special washing based on the information of the sample dispensed by the sample dispensing probe 7 and the special washing information stored in the storage unit 130 (step S10) … the determination unit 102 determines whether or not the sample to be dispensed is a sample to be tested for a target analyte set as “carryover analyte” (step S11).”.  Therefore, the examiner is interpreting the corresponding structure of the “determination unit” to be part of a processor or central processing unit (CPU), or equivalents thereof that determines whether special washing is required. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 

“a storage unit that stores special washing information” in claims 1 and 5.

For purposes of examination, the examiner is interpreting claim limitation “storage unit” as any device that stores data, including memory/RAM, a computer, processor, controller, or equivalents. 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 1 recites “An automated analyzer that comprises a reagent dispensing probe that dispenses a reagent to a reaction vessel, a sample dispensing probe that dispenses a sample to the reaction vessel, a stirring rod that stirs the sample and the reagent in the reaction vessel, and a storage unit that stores special washing information including information about a condition for performing special washing to prevent sample carryover and a washing method, the automated analyzer comprising:” in the preamble of claim 1.  However, Applicants do not set forth any of the recited structures for performing the functions of the device in the body of the claim.  Because the preamble recites these features of the device, yet the body of the claim does not provide a structure capable of performing the functions of the device, then the scope of the claim is unclear because the Examiner is unsure whether Applicant(s) are intending to include some type of structure to the device to performed the claimed functions.  The examiner suggests that applicants amend the body of the claim to include the recited structures in the preamble. 
Claims 2-4 are also rejected by their dependency from claim 1.

Claim 1 line 4 recites “special washing information”.  The term “special” is unclear because it implies that there is regular or standard washing information.  However, the claims do not set forth what would or would not be considered regular or standing washing information and it is unclear what the term “special” is intending to differentiate over.  Applicant(s) recitation of “information about a condition for performing special washing”, in claim 1 lines 4-5, does not clarify the term “special” because the claims also fail to set forth what the condition for performing the special washing is.  A similar rejection is made over claim 5.

Claim 1 line 12-13 recites “the reagent dispensing probe to dispense a wash liquid to the reaction vessel”.  Claim 1 lines 1-2 previously recite “a reagent dispensing probe that dispenses a reagent to a reaction vessel”.  It is unclear if the reagent dispensing probe dispenses reagent or if the reagent dispensing probe dispenses wash liquid.  Is the reagent also a wash liquid?  How does a reagent dispensing probe dispense both a reagent and a wash liquid?  A similar rejection is made over claim 5.

Claim 2 recites “discharge the aspirated wash liquid into a wash chamber of the sample dispensing probe”.  It is unclear if the wash chamber is a feature of the dispensing probe itself or if the wash chamber is a dispensing port that the wash liquid is dispensed into.  A similar rejection is made over claim 4 with respect to “a wash liquid dispensed to the reaction vessel by the first reagent dispensing probe” and “a wash liquid additionally dispensed to the reaction vessel by the second reagent dispensing probe”.

Claim 3 recites “based on a volume of the wash liquid dispensed to the reaction vessel, the controller determines a descending amount of the sample dispensing probe relative to the reaction vessel”.  It is unclear what structure is performing the function of determining the descending amount of the sample dispensing probe relative to the volume of wash liquid in the reaction vessel.  Applicants have not set forth any sensing device on the probe capable of determining a volume of liquid in the reaction vessel and a controller alone is not capable of performing this function.  How does the sample dispensing probe sense a volume of wash liquid in the reaction vessel?

Claim 4 recites “the reagent dispensing probe comprises a first reagent dispensing probe that dispenses a first reagent to the reaction vessel and a second reagent dispensing probe that dispenses a second reagent to the reaction vessel”.  Claim 1 line 1 previously required “a reagent dispensing probe”.  It is unclear if applicants are intending to define two distinct reagent dispensing probes or if the reagent dispensing probe has two dispensing nozzles attached to one reagent dispensing device.  If applicants are intending to define two distinct reagent dispensing probes, the examiner suggests amending the claims to recite “wherein the reagent dispensing probe is a first reagent dispensing probe that dispenses a first reagent to the reagent vessel, wherein the automated analyzer further comprises a second reagent dispensing probe that dispenses a second reagent to the reaction vessel”.  A similar rejection is also made for the stirring rod of claim 4.

Claim 4 lines 5 and 6 recite “a sample”.  Claim 1 line 2 previously recites “a sample dispensing probe that dispense a sample”.  It is unclear if applicants are introducing a second and third sample or if applicants are intending to refer to previously recited sample.

Claim 4 recites “a wash liquid” and “a wash liquid additionally dispensed”.  Claim 1 line 12 previously recites “a wash liquid”.  It is unclear if applicants are intending to introduce a second and third wash liquid or if applicants are simply referring to the wash liquid recited in claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takejirou (EP 0289789A1 – hereinafter “Takejirou”).

Regarding claim 1, Takejirou discloses an automated analyzer (Takejirou; fig. 1, “X”, col. 3 lines 55-58) that comprises 
a reagent dispensing probe that dispenses a reagent to a reaction vessel (Takejirou; figs. 1 & 4, dispensing means 13 comprises probe 14/15 and dispenses reagent 8 from reagent table 7 to reaction vessel 5, position “d” to position “f”, col. 4 lines 29-44), 
a sample dispensing probe that dispenses a sample to the reaction vessel (Takejirou; figs 1 & 3, #1, #11, position “a”, position “b”, col. 4 lines 2-6, col. 5 lines 47-68, col. 6 lines 1-3), 
a stirring rod that stirs the sample and the reagent in the reaction vessel (Takejirou; fig. 1, #39, col. 7 lines 38-50.  Note: The nozzle of agitator means is a rod and performs the function of stirring the mixture.  Therefore, agitator means 39 comprises a stirring rod that stirs the sample), and 
a storage unit that stores special washing information including information about a condition for performing special washing to prevent sample carryover and a washing method (Takejirou discloses the operation of the reagent probe, the sample dispensing probe, and the stirring rod are governed by a CPU; col. 7 lines 51-58, col. 8 lines 1-6.  The analyzer “X” includes means by which the reagent pipetting means 13 washes itself at intervals using detergent kept in reagent containers 8a and 8b placed on the reagent tables 8; col. 10 lines 23-26.  The washing feature is added to insure reliability and precise analysis by preventing contamination by reagent from earlier operation that might be adhering to the pipette tube 14 or 15 of the reagent pipetting means; col. 10 lines 31-36.  The system is designed to perform the special washing at predetermined time intervals, for example, at the end of a cycle in which every 40 samples are handled in the analysis process of reagent dispensing and intended tests are measured including determination of absorbency; col. 10 lines 49-56.  Accordingly, the CPU that controls the means by which the reagent pipetting means 13 washes itself at intervals being functionally equivalent to a storage unit that stores special washing information about a condition for performing special washing to prevent sample carryover), the automated analyzer comprising:
a determination unit that determines whether the special washing is required based on information about the sample dispensed by the sample dispensing probe and the special washing information (Takejirou discloses the system is designed to perform the special washing at predetermined time intervals, for example, at the end of a cycle in which every 40 samples are handled in the analysis process of reagent dispensing and intended tests are measured including determination of absorbency; col. 10 lines 49-56.  Therefore, the analyzer comprising a determination unit that determines a time interval required based sample number and the last time the special washing was performed); and 
a controller that controls operations of the reagent dispensing probe, the sample dispensing probe, and the stirring rod (Takejirou discloses the operation of the reagent probe, the sample dispensing probe, and the stirring rod are governed by a CPU; col. 7 lines 51-58, col. 8 lines 1-6), and 
the controller causing the reagent dispensing probe to dispense a wash liquid to the reaction vessel (Takejirou discloses the reagent pipetting means 13 picks up an aliquot of detergent from one of the detergent containers 8a, 8b and discharges it into a reaction vessel 5 at the washing position; col. 10 lines 27-31) and causing the stirring rod to stir the wash liquid in the reaction vessel based on the special washing information, when the special washing is performed (Takejirou discloses the stirring rod is attached to the reagent dispensing probe and is operated at each dispensing operation.  The stirring rod is adapted to stir the reaction vessel when the nozzle is inserted into a reaction vessel 5; col. 7 lines 38-47.  Takejirou also discloses washing operation is repeated several times; col. 11 lines 50-51.  Accordingly, when the washing operation is performed at least three times during the repeated several times, the first vessel 5a that received the wash liquid is advanced two positions and the stirring rod attached to the reagent dispensing probe is inserted into the first vessel 5a and operated).  
Note: “the controller causes the reagent dispensing probe to dispense a wash liquid to the reaction vessel and causing the stirring rod to stir the wash liquid in the reaction vessel”, and “when the special washing is performed” relate to function/intended use. However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.  If applicants intend for the claim limitations to be more than a mere capability of the device, the examiner suggest applicants amend the claim language to recite “the controller configured to…” or “the controller programmed to…”.

Regarding claim 4, Takejirou discloses the automated analyzer according to claim 1 above, wherein the reagent dispensing probe comprises a first reagent dispensing probe that dispenses a first reagent to the reaction vessel (Takejirou discloses reagent pipetting means 13 comprises a first reagent dispensing probe that suctions a first reagent at position “d” and dispenses the reagent into the reaction vessel at position “f”; fig. 4, #14, col. 6 lines 36-42, col. 7 lines 24-37) and a second reagent dispensing probe that dispenses a second reagent to the reaction vessel (Takejirou discloses reagent pipetting means 13 comprises a second reagent dispensing probe that suctions a second reagent at position “e” and dispenses the reagent into the reaction vessel at position “g”; fig. 4, #14, col. 6 lines 36-42, col. 7 lines 24-37), 
the stirring rod comprises a first stirring rod that stirs a sample and the first reagent in the reaction vessel and a second stirring rod that stirs a sample, the first reagent, and the second reagent in the reaction vessel (Takejirou discloses each reagent dispensing probe comprises a stirring rod that stirs the reaction vessel after the reagent is dispensed; col. 7 lines 38-50.  The sample table 4, reaction table 6, and both reagent tables 7 are operated in a timed relationship with the sample dispensing probe, and both reagent dispensing probes so that the mixing of the sample, with or without a diluent, with a first and a second reagent in a particular reaction vessel 5 to produce the desired reaction to be monitored is controlled; col. 7 lines 51-58.  Therefore, the vessel is mixed at position “h” with the sample and first reagent and then again at position “i” after the sample, first reagent, and second reagent are dispensed), and 
the controller causes the first stirring rod to stir a wash liquid dispensed to the reaction vessel by the first reagent dispensing probe, and causes the second stirring rod to stir a wash liquid additionally dispensed to the reaction vessel by the second reagent dispensing probe (Takejirou discloses each reagent dispensing means 13 performs the special washing using detergent containers 8a and 8b; col. 10 lines 23-248.  Each stirring rod is attached to the reagent dispensing probe 14/15 and is operated each dispensing operation.  The stirring rod is adapted to stir the reaction vessel when the nozzle is inserted into a reaction vessel 5; col. 7 lines 38-47.  Takejirou also discloses washing operation is repeated several times; col. 11 lines 50-51.  Accordingly, the device of Takejirou is capable of causing the first stirring rod to stir a wash liquid dispensed to the reaction vessel by the first reagent dispensing probe and cause the second stirring rod to stir a wash liquid additionally added to the reaction vessel be the second reagent dispensing probe in a case where the washing operation is repeated a sufficient number of times).  
Note: “the controller causes the first stirring rod to stir a wash liquid dispensed to the reaction vessel by the first reagent dispensing probe, and causes the second stirring rod to stir a wash liquid additionally dispensed to the reaction vessel by the second reagent dispensing probe” relates to function/intended use. However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.  If applicants intend for the claim limitations to be more than a mere capability of the device, the examiner suggest applicants amend the claim language to recite “the controller configured to…” or “the controller programmed to…”.

Regarding claim 5, Takejirou discloses a method of controlling an automated analyzer (Takejirou; col. 2 lines 35-38) that comprises 
a reagent dispensing probe that dispenses a reagent to a reaction vessel (Takejirou; figs. 1 & 4, dispensing means 13 comprises probe 14/15 and dispenses reagent 8 from reagent table 7 to reaction vessel 5, position “d” to position “f”, col. 4 lines 29-44), 
a sample dispensing probe that dispenses a sample to the reaction vessel (Takejirou; figs 1 & 3, #1, #11, position “a”, position “b”, col. 4 lines 2-6, col. 5 lines 47-68, col. 6 lines 1-3), 
a stirring rod that stirs the sample and the reagent in the reaction vessel (Takejirou; fig. 1, #39, col. 7 lines 38-50.  Note: The nozzle of agitator means is a rod and performs the function of stirring the mixture.  Therefore, agitator means 39 comprises a stirring rod that stirs the sample), and 
a storage unit that stores special washing information including information about a condition for performing special washing to prevent sample carryover and a washing method (Takejirou discloses the operation of the reagent probe, the sample dispensing probe, and the stirring rod are governed by a CPU; col. 7 lines 51-58, col. 8 lines 1-6.  The analyzer “X” includes means by which the reagent pipetting means 13 washes itself at intervals using detergent kept in reagent containers 8a and 8b placed on the reagent tables 8; col. 10 lines 23-26.  The washing feature is added to insure reliability and precise analysis by preventing contamination by reagent from earlier operation that might be adhering to the pipette tube 14 or 15 of the reagent pipetting means; col. 10 lines 31-36.  The system is designed to perform the special washing at predetermined time intervals, for example, at the end of a cycle in which every 40 samples are handled in the analysis process of reagent dispensing and intended tests are measured including determination of absorbency; col. 10 lines 49-56.  Accordingly, the CPU that controls the means by which the reagent pipetting means 13 washes itself at intervals being functionally equivalent to a storage unit that stores special washing information about a condition for performing special washing to prevent sample carryover)
the method comprising: 
a determination step of determining whether the special washing is required based on information about the sample dispensed by the sample dispensing probe and the special washing information (Takejirou discloses the system is designed to perform the special washing at predetermined time intervals, for example, at the end of a cycle in which every 40 samples are handled in the analysis process of reagent dispensing and intended tests are measured including determination of absorbency; col. 10 lines 49-56.  Therefore, the analyzer comprising a determination unit that determines a time interval required based sample number and the last time the special washing was performed); and 
a control step of controlling operations of the reagent dispensing probe, the sample dispensing probe, and the stirring rod (Takejirou discloses the operation of the reagent probe, the sample dispensing probe, and the stirring rod are governed by a CPU; col. 7 lines 51-58, col. 8 lines 1-6), and 
the control step including causing the reagent dispensing probe to dispense a wash liquid to the reaction vessel (Takejirou discloses the reagent pipetting means 13 picks up an aliquot of detergent from one of the detergent containers 8a, 8b and discharges it into a reaction vessel 5 at the washing position; col. 10 lines 27-31) and causing the stirring rod to stir the wash liquid in the reaction vessel based on the special washing information, in cases where the special washing is to be performed (Takejirou discloses the stirring rod is attached to the reagent dispensing probe and is operated each dispensing operation.  The stirring rod is adapted to stir the reaction vessel when the nozzle is inserted into a reaction vessel 5; col. 7 lines 38-47.  Takejirou also discloses washing operation is repeated several times; col. 11 lines 50-51.  Accordingly, when the washing operation is performed at least three times during the repeated several times, the first vessel 5a that received the wash liquid is advanced two positions and the stirring rod attached to the reagent dispensing probe is inserted into the first vessel 5a and operated).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Takejirou, and further in view of translation of Kondo (Translation of JP 2015/230205A – hereinafter “Kondo”).

Regarding claim 2, Takejirou discloses the automated analyzer according to claim 1 above, wherein the controller causes the sample dispensing probe to aspirate wash liquid and to discharge the aspirated wash liquid into a wash chamber of the sample dispensing probe (Takejirou discloses the sample dispensing probe aspirates an amount of wash liquid first, and then the sample aliquot, with the interposition of enough air to prevent direct contact between them.  After the dispensation of the aliquot into the reaction vessel 5, the sample dispensing probe is moved to flushing position “m” where the sample dispensing probe is discharges the cleaning liquid; col. 5 lines 26-58, col. 6 lines 1-17).  
Takejirou does not disclose the sample dispensing probe aspirates the wash liquid in the reaction vessel.
However, Kondo teaches the analogous art of a reaction vessel (Kondo teaches a reaction table 61 having positions that reaction containers 1 are placed; fig. 1, [0034]) and a probe 63 (Kondo; fig. 1, [0034]) and a control means configured to instruct the analyzer to perform special washing (Kondo; [0038]) wherein the probe aspirates a wash liquid in the reaction vessel 1 (Kondo teaches a reaction vessel containing washing liquid is placed on the reaction table 61, the reaction table rotates to move the reaction container to the probe 63, and the probe 63 suctions the washing liquid; [0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the controller and sample dispensing prove of Takejirou with the controller and probe configuration that controls the probe to aspirate the wash liquid in the reaction vessel, as taught by Kondo, because Kondo teaches the controller configured to control the probe to aspirate the wash liquid in the reaction vessel cleans the nozzle of the probe; [0040].  The modification resulting in the sample dispensing probe aspirating the washing liquid from the reaction vessel.  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Takejirou and Kondo both teach a reaction vessel that is cleaned with wash liquids and a probe. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Takejirou, in view of Kondo, and further in view of Ishizawa et al. (US 2002/0064481 – hereinafter “Ishizawa”)

Regarding claim 3, modified Takejirou teaches the automated analyzer according to claim 2 above wherein a volume of wash liquid is dispensed to the reaction vessel (Takejirou discloses the reagent pipetting means 13 picks up an aliquot of detergent from one of the detergent containers 8a, 8b and discharges it into a reaction vessel 5 at the washing position; col. 10 lines 27-31) and the sample dispensing probe aspirates the wash liquid in the reaction vessel (The modification of the controller and sample dispensing prove of Takejirou with the controller and probe configuration that controls the probe to aspirate the wash liquid in the reaction vessel, as taught by Kondo, has previously been discussed in claim 2 above).
Modified Takejirou does not teach wherein based on a volume of the wash liquid dispensed to the reaction vessel, the controller determines a descending amount of the sample dispensing probe relative to the reaction vessel when the sample dispensing probe aspirates the wash liquid in the reaction vessel.  
However, Ishizawa teaches the analogous art of a sample dispensing probe 105 (Ishizawa; fig. 1, [0014]) and a controller 103 (Ishizawa; fig. 1, [0014]) wherein the controller determines a descending amount of the sample dispensing probe based on a volume of liquid in a container (Ishizawa teaches sample dispensing probe 105 descents into a container and as soon as the tip of the probe 105 contacts the liquid surface of the sample, a detection signal is outputted from a liquid surface detection circuit 151 and accordingly the computer 103 instructs the drive of the moveable arm 2 to stop the descending motion; [0014]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the sample dispensing probe and controller of modified Takejirou with the controller and probe configured to determine a descending amount of the sample dispensing probe based on a volume of liquid in a container, as taught by Ishizawa, because Ishizawa teaches the controller and probe that determines the descending amount of the probe based on a volume of liquid in the container decreases carry-over and contamination of the probe; [0029].  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Takejirou and Ishizawa both teach probes that suction fluids from a container.

Other References Cited
The prior art of made of record and not relied upon is considered pertinent to Applicant’s disclosure include:
Nakayama (US 2012/0318302) discloses an analyzer and method for cleaning comprising a first reagent pipette that dispenses detergent to a reaction cuvette and control the turntable to bring the cuvette to a specified position.
Saito et al. (US 2015/0153370) discloses an automated analyzer that reduces contamination by distinguishing between low-concentration specimens and high-concentration specimens and then performs cleaning based on the determination.
Muramatsu et al. (US 2017/0176484) discloses a method dispensing a first reagent, agitating the first reagent, dispensing a second reagent, then agitating the second reagent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571) 272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.A.T./Examiner, Art Unit 1798                     

/Benjamin R Whatley/Primary Examiner, Art Unit 1798